IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


SHARQAWI ABDU ALI AL-HAJJ,                )
                                          )
                        Petitioner,       )
                                          )               Civil Action No. 09 -745 (RCL)
      v.                                  )
                                          )
BARACK OBAMA, et al.,                     )
                                          )
                        Respondents.      )
__________________________________________)


                                             ORDER


       Upon consideration of Respondents’ Consent Motion for Further Enlargement of Time to

Respond to the Discovery Order entered September 4, 2009, it is hereby

       ORDERED that the Respondents are allowed until November 25, 2009, to complete the

ordered discovery.

       SO ORDERED.



Date: 11/9/2009                                   _______/s/___________________
                                                  ROYCE C. LAMBERTH
                                                  UNITED STATES DISTRICT JUDGE